Citation Nr: 0608832	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether the reduction of the evaluation for prostate cancer, 
from 100 percent to 10 percent disabling, was proper.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The veteran submitted a January 2004 letter from his private 
gastroenterologist.  The letter states the veteran has 
developed adhesions and possibly strictures as a result of 
his radiation treatment for prostate cancer.  The Board of 
Veterans' Appeals (Board) construes that as a claim for 
service connection for residuals of prostate cancer.  As the 
issue has not been developed or certified for appellate 
review, it is reviewed to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. March 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include the 
degree of disability and the effective date of the disability 
or rating.  In the present appeal, the VCAA notice of the 
veteran did not cite the all the applicable law and 
regulations governing reductions of evaluations and the 
rating of prostate cancer.  It did not describe the evidence 
necessary to establish a disability rating for prostate 
cancer or its residuals.  

The veteran was notified of the proposed reduction in a 
December 2002 letter from the RO and the letter informed the 
veteran he could submit evidence or request a hearing.  The 
May 2004 statement of the case erroneously included the 
regulations governing service connection.  It did not set out 
the regulations found at 38 C.F.R. § 3.105 governing 
reductions or the rating criteria for evaluating prostate 
cancer found at 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2005) and 38 C.F.R. § 4.115a (2005).  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  As the veteran was not 
informed the evidence must either show evidence of continuing 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedures for treating his prostate cancer within the last 
six months to warrant assignment of a 100 percent rating, he 
has been prejudiced.  In addition, he was not informed of the 
symptoms of renal dysfunction, voiding dysfunction, urinary 
frequency, obstructed voiding or urinary tract infections 
which would warrant a higher rating for any residuals.  

Although the veteran has submitted letters and statements 
from his treating physicians, his records of treatment for 
prostate cancer and its residuals are not currently in the 
claims folder.  Those records may be of great probative value 
in determining if his evaluation was properly reduced.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him for prostate cancer or 
its residuals.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
a request for records of treatment from 
Dr. William H. Sanders, of Nabors, Hader, 
& Sanders, M.D. P.C., 5669 Peachtree 
Dunwoody Road, Suite 350, Atlanta, 
Georgia 30342 (404) 244-3822, Fax (404) 
255-0495 and the VA Medical Center in 
Decatur, Georgia.  

2.  VA should inform the veteran of VCAA 
and the laws and regulations governing 
ratings of prostate cancer and the 
reduction of evaluations.  VA should also 
inform the veteran of the evidence 
necessary to establish a disability 
rating for prostate cancer or its 
residuals under of the provisions of 
38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2005) and 38 C.F.R. § 4.115a (2005) and 
the regulations addressing reduction of 
evaluations at 38 C.F.R. § 3.105 
(e)(2005).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
 

_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

